                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Steven L. Lentz,                                                 Case No. 3:16-cv-530

                        Plaintiff

        v.                                                       MEMORANDUM OPINION


Cori Smith, et al.,

                        Defendants



        On November 27, 2017, I dismissed pro se Plaintiff Steven L. Lentz’s § 1983 Due Process

action, concluding Lentz had failed to state a protected liberty interest of which he was deprived.

(Doc. No. 24). Specifically, I concluded neither Defendants’ failure to provide him with an Ohio

Administrative Code Section 5120-9-08(C) compliant hearing before the Rules Infraction Board, nor

the sanction of ten days in isolation which resulted from the noncompliant hearing deprived Lentz

of a liberty interest protected by the Due Process Clause. This is so because neither affected his

sentence or imposed an “atypical and significant hardship on [Lentz] in relation to ordinary incidents

of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

        Lentz now moves to alter or amend my previous ruling. (Doc. Nos. 28 & 31). Defendants

filed a memorandum in opposition to Lentz’s motion. (Doc. No. 32).

        “A court may grant a motion to alter or amend judgment only if there was ‘(1) a clear error

of law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice.’” Am. Civil Liberties Union of Ky. v. McCreary Cnty., Ky. 607 F.3d 439, 450

(6th Cir. 2010) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)).
        In the motion to alter or amend, Lentz does not allege I erred in concluding Defendants’

noncompliance with O.A.C. 5120-9-08 resulted in no “atypical and significant hardship” or change

in his sentence. Instead, he reargues noncompliance alone constitutes a Due Process violation. But

unfortunately for Lentz, that is not so under the current state of the law. As I stated in my previous

opinion, following Sandin, mandatory language in the state regulation does not create a Due Process-

protected liberty interest. (Doc. No. 24 at 6-7 (citing Sandin, 515 U.S. at 483-84)). Rather, it is the

“nature of the deprivation” that governs. Sandin, 515 U.S. 482-84.

        Therefore, because Lentz failed to demonstrate any circumstances which would warrant

amendment or alteration, his motion must be denied. Further, I certify, pursuant to 28 U.S.C.

§1915(a)(3), that an appeal from this decision could not be taken in good faith.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    2
